Name: 79/1033/EEC: Council Decision of 3 December 1979 under the Treaties, concerning fishery activities in waters under the soverignty or jurisdiction of Member States, taken on a temporary basis pending the adoption of permanent Community measures
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-12-08

 Avis juridique important|31979D103379/1033/EEC: Council Decision of 3 December 1979 under the Treaties, concerning fishery activities in waters under the soverignty or jurisdiction of Member States, taken on a temporary basis pending the adoption of permanent Community measures Official Journal L 312 , 08/12/1979 P. 0031 - 0031**** COUNCIL DECISION OF 3 DECEMBER 1979 UNDER THE TREATIES , CONCERNING FISHERY ACTIVITIES IN WATERS UNDER THE SOVEREIGNTY OR JURISDICTION OF MEMBER STATES , TAKEN ON A TEMPORARY BASIS PENDING THE ADOPTION OF PERMANENT COMMUNITY MEASURES ( 79/1033/EEC ) THE COUNCIL INTENDS TO REACH AN AGREEMENT AS EARLY AS POSSIBLE IN 1980 ON COMMUNITY MEASURES FOR THE CONSERVATION AND MANAGEMENT OF FISHERY RESOURCES AND RELATED MATTERS . PENDING ITS DECISION IN THE MATTER AND IN VIEW BOTH OF ARTICLE 102 OF THE ACT OF ACCESSION AND OF THE NEED TO PROTECT THE BIOLOGICAL RESOURCES AND TO MAINTAIN SUITABLE RELATIONS WITH THIRD COUNTRIES IN FISHERIES MATTERS , THE COUNCIL HAS DECIDED ON THE FOLLOWING INTERIM MEASURES WHICH WILL APPLY FROM 1 JANUARY 1980 UNTIL THE COUNCIL HAS REACHED A DEFINITIVE AGREEMENT OR UNTIL 31 MARCH 1980 , WHICHEVER IS THE EARLIER . 1 . THE COUNCIL AGREES THAT MEMBER STATES SHALL CONDUCT THEIR FISHING ACTIVITIES IN SUCH A WAY AS TO TAKE INTO ACCOUNT THE TOTAL ALLOWABLE CATCHES ( TACS ) SUBMITTED BY THE COMMISSION TO THE COUNCIL IN ITS COMMUNICATION OF 21 NOVEMBER 1979 WITH ADDENDUM AND CORRDIGENDUM OF 30 NOVEMBER 1979 AND THE PART OF THE TACS MADE AVAILABLE TO THIRD COUNTRIES UNDER AGREEMENTS OR ARRANGEMENTS MADE WITH THEM BY THE COMMUNITY . THE CATCHES TAKEN IN THE INTERIM PERIOD WILL BE OFFSET AGAINST THE ALLOCATIONS EVENTUALLY DECIDED UPON BY THE COUNCIL FOR 1980 . THE COUNCIL FURTHER AGREES THAT BY 31 JANUARY 1980 IT WILL ADOPT DEFINITIVE TACS ON THE BASIS OF COMMISSION PROPOSALS RESULTING FROM ITS COMMUNICATION OF 21 NOVEMBER 1979 WITH ADDENDUM AND CORRIGENDUM OF 30 NOVEMBER 1979 AND FROM FURTHER CONSIDERATION OF RELEVANT SCIENTIFIC , ECONOMIC AND SOCIAL FACTORS . 2 . AS REGARDS TECHNICAL MEASURES FOR THE CONSERVATION AND SURVEILLANCE OF FISHERY RESOURCES , MEMBER STATES SHALL APPLY THE SAME MEASURES AS THEY APPLIED ON 3 NOVEMBER 1976 , AND OTHER MEASURES TAKEN IN ACCORDANCE WITH THE PROCEDURES AND CRITERIA OF ANNEX VI TO THE COUNCIL RESOLUTION OF 3 NOVEMBER 1976 . THE COUNCIL , BEARING IN MIND THE NECESSITY OF HAVING A REGULAR FLOW OF INFORMATION ABOUT CATCHES OF STOCKS OR GROUPS OF STOCKS FOR WHICH A TAC HAS BEEN FIXED , AGREES TO IMPLEMENT WITH EFFECT FROM 1 JANUARY 1980 A COMMON SYSTEM OF RECORDING AND OF NOTIFICATION OF CATCHES AS THEY RELATE TO THE TACS , IN ACCORDANCE WITH ARTICLES 3 , 7 , 8 , 9 AND 11 OF THE PROPOSAL FOR A REGULATION CONCERNING THE LAYING DOWN OF CONTROL MEASURES WHICH THE COMMISSION SUBMITTED TO THE COUNCIL ON 13 OCTOBER 1977 , AND WHICH WAS AMENDED ON 16 JANUARY 1978 AND 13 NOVEMBER 1978 . THE COUNCIL THEREFORE AGREED TO EXAMINE THIS DRAFT REGULATION WITH A VIEW TO A DECISION BEFORE 31 JANUARY 1980 . DONE AT BRUSSELS , 3 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT B . LENIHAN